DETAILED ACTION
1.         This communication is a first office action, non-final rejection on the merits.  Claims 1-20 as originally filed, are currently pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
2.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.        The information disclosure statement (IDS) submitted on 08/01/2019 and 07/06/2020 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO- 1449 is signed and attached hereto.



Claim Rejections - 35 USC § 112
4.          The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.         Claims 1, 9 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.



Claim Rejections - 35 USC §101

6.             35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
7.        Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
 (Step 1) Is the claims to a process, machine, manufacture, or composition of matter?
Claims: 1-8 are directed to method or process that falls on one of statutory category.
Claims: 9-13 are directed to system or machine that falls on one of statutory category.
Claims: 14-20 are directed to non-transitory computer-readable medium that falls on one of statutory category i.e., manufacture.
(Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 1 recites:
determining a Latin Hypercube Sampling (LHS) stratigraphic model based on the projected forward depositional model; (Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas. Additionally, the claim recites mathematical calculation because of sampling so it falls under Mathematical concepts of abstract idea)
tansform the forward depositional model from time domain to stratigraphic-depth domain; (can be performed in the human mind or with the aid of pencil and paper, thus it is a mental process. A person can perform the analysis based on the given situation. Additionally, the claim recites mathematical calculation so it falls under Mathematical concepts of abstract idea)
determining one or more pseudo-wells based on the transformed model; (can be performed in the human mind or with the aid of pencil and paper, thus it is a mental process. Additionally, the claim recites mathematical calculation so it falls under Mathematical concepts of abstract idea)
determining a mismatch value based on the transformed forward depositional model and a collection of simulated physical value; (Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas. This only involves mental steps performing arithmetic calculation obtained from previous step)
determining a kriging surrogate model based on the LHS stratigraphic model and the mismatch value. (a person can, via mental thinking using an observation, evaluation, judgment or opinion of the prior obtained model and the mismatch value to determine a kriging surrogate model. Additionally, the claim recites mathematical calculation so it falls under Mathematical concepts of abstract idea) 


Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application. The claim recite the additional element of receiving a forward depositional model which is 

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In view of Step 2B, the claim as a whole does not amount to significantly more than the recited exception,
i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. The additional element of receiving a forward depositional model which is recited at high level of generality and amounts to no more than a generic data gathering step that collects a value is adding insignificant extra-solution activity to the judicial exception, (MPEP 2106.05(g). The geological modeling did not meaningfully limit the abstract idea because it merely linked the use of the abstract idea to a particular technological environment or field of use. Thus, claim 1 is not patent eligible.

Claim 2 and 15 further recites wherein the forward depositional model is based on well log data descriptive of a drilled well path through a predetermined geographical area. It is recited at high level of generality and amounts to no more than a generic data gathering step that collects a value (MPEP 2106.05(g): i.e. pre-solution activity of gathering data for use. Claim 2 and 15 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, claim 2 and 15 are not patent eligible.

Claim 3 and 16 further recites receiving the well log data descriptive of the drilled well path through the predetermined geographical area; (It is recited at high level of generality and amounts to no more than a generic data gathering step that collects a value (MPEP 2106.05(g): i.e. pre-solution activity of gathering data for use.) and

Claim 3 and 16 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, claim 3 and 16 are not patent eligible.

Claim 4 further recites wherein the collection of simulated physical values comprises a collection of at least one of hydraulic values, geological values, and sedimentological values. It is recited at high level of generality and amounts to no more than a generic data gathering step that collects a value (MPEP 2106.05(g): i.e. pre-solution activity of gathering data for use. Claim 4 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, claim 4 is not patent eligible.

Claim 5, 10 and 17 further recites determining a drilling path based on an identified set of predetermined input parameters; and drilling a well based on the determined drilling path. Claim 5 and 15 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim 5, 10 and 17 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1. 

Claim 6, 11 and 18 further recites wherein determining a mismatch value based on the transformed forward depositional model and the collection of simulated physical values comprises:
identifying a first collection of geological parameter values representative of geological properties measured at predetermined points along a drilled well path; determining a second collection of geological 

Claim 7, 12 and 19 further recites wherein determining the kriging surrogate model comprises:
determining a plurality of simulated models based on the LHS stratigraphic model and a collection forward depositional model parameters; determining a plurality of approximation models that are emulative of the plurality of simulated models; ranking the plurality of approximation models based on a comparison of each approximation model to the forward depositional model; and identifying, based on the ranking, an approximation model of the plurality of approximation models that is emulative of the surrogate model. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas. Additionally, the claim recites mathematical calculation so it falls under Mathematical concepts of abstract idea. Claim 7, 12 and 19 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim 7, 12 and 19 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1. 


Claim 8, 13 and 20 further recites wherein determining a plurality of simulated models based on the LHS stratigraphic model and a collection forward depositional model parameters comprises determining kriging predictions for locations not included in the forward depositional model. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas. Claim 8, 13 and 20 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim 8, 13 and 20 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1. 


Regarding claim 9 and 14
(Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 9 and 14 recites:
determining a Latin Hypercube Sampling (LHS) stratigraphic model based on the projected forward depositional model; (Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas. Additionally, the claim recites mathematical calculation because of sampling so it falls under Mathematical concepts of abstract idea)
tansform the forward depositional model from time domain to stratigraphic-depth domain; (can be performed in the human mind or with the aid of pencil and paper, thus it is a mental process. A person can perform the analysis based on the given situation. Additionally, the claim recites mathematical calculation so it falls under Mathematical concepts of abstract idea)
determining one or more pseudo-wells based on the transformed model; (can be performed in the human mind or with the aid of pencil and paper, thus it is a mental process. Additionally, the claim recites mathematical calculation so it falls under Mathematical concepts of abstract idea)
determining a mismatch value based on the transformed forward depositional model and a collection of simulated physical value; (Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas. This only involves mental steps performing arithmetic calculation obtained from previous step)
determining a kriging surrogate model based on the LHS stratigraphic model and the mismatch value. (a person can, via mental thinking using an observation, evaluation, judgment or opinion of the prior obtained model and the mismatch value to determine a kriging surrogate model. Additionally, the claim recites mathematical calculation so it falls under Mathematical concepts of abstract idea) 


Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application. The claim include additional elements of processor and non-transitory computer-readable medium that are recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component. The claim also recites the additional element of receiving a forward depositional model which is recited at high level of generality and amounts to no more than a generic data gathering step that collects a value (MPEP 2106.05(g): i.e. pre-solution activity of gathering data(model) for use. The geological modeling did not meaningfully limit the abstract idea 

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In view of Step 2B, the claim as a whole does not amount to significantly more than the recited exception,
i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. As discussed with respect to Step 2A Prong Two, the claim recite additional elements of processor and non-transitory computer-readable medium. The processor and non-transitory computer-readable medium are recited at a high-level of generality and to perform the process steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (See MPEP 2106.05(f)). The claim is employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not integrate the exception into a practical application or add significantly more. The additional element of receiving a forward depositional model which is recited at high level of generality and amounts to no more than a generic data gathering step that collects a value is adding insignificant extra-solution activity to the judicial exception, (MPEP 2106.05(g). The geological modeling did not meaningfully limit the abstract idea because it merely linked the use of the abstract idea to a particular technological environment or field of use. Thus, claim 9 and 14 are not patent eligible.

Claim Rejections - 35 USC § 103
8.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

9.        The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.         This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

11.	Claim 1-2, 4-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hussain et al.(NPL-1 “An Automated Workflow to Calibrate Forward Stratigraphic Modeling; Application to Hanifa and Arab-D in Central Saudi Arabia”), hereinafter Hussain, in view of Huang et al. (PUB NO: US 20110011595A1), hereinafter Huang.

Regarding Claim 1
Hussain teaches a method geological modeling (see abstract) comprising: 
receiving a forward depositional model ;( See Abstract-For our case study, we use an initial stratigraphic model of the Hanifa and Arab-D in central Saudi Arabia.)
determining a Latin Hypercube Sampling (LHS) stratigraphic model based on the projected forward depositional model; (See page 6 Sensitivity Analysis, Sampling, and Non-Parametric Response Surface- After measuring the calibration values between the wells and simulations, and before choosing the simulation run with the highest calibration, we analyzed the parameters affecting the outcome of the simulation. For this purpose, we ran a global sensitivity analysis to determine which input parameters cause the highest variations in the values of the output model cells. Then a local "direct" sensitivity analysis was run with the well data between the input parameters of the model and the matching well measurements to determine which simulation is closest to reality, or in this case, which model has the highest calibration to the well data. Moreover, we proved from several calibration experiments with stratigraphic modeling that the relationship between the input and the output is complex and non-linear. To reduce the complexity of problem, we first used the Latin hypercube method for sampling the input parameters values. This sampling technique ensures fair sampling of the parameter sets)

performing forward depositional modeling ;( See page 2-5-In the beginning, forward stratigraphic modeling started by simulating geological processes to study their output lithology and structure with 3D visualization. These processes are simulated numerically with the aid of diffusion or Naiver-Stokes equations to account for natural processes like water flow, deposition, erosion, and gravity flow.)

transform the forward depositional model from time domain to stratigraphic-depth domain ;( see abstract-For our case study, we use an initial stratigraphic model of the Hanifa and Arab-D in central Saudi Arabia. The modeling area covers 430 km by 370 km, the cell size is 10 km, and the simulation time step is 100,000 years. In the resulting model, cells are assigned to seven index facies based on their lithology, wave energy, and water depth. Initially, we conducted a sensitivity analysis to identify the environmental parameters with critical influence on the final model. See page 3-5 Reference model-The 

Examiner note: Examiner consider the simulated model cells is obtained after simulating the forward depositional model using various input parameters. The simulated model is obtained as shows in the carbonate production of every sediment with time and water depth. Fig 2 as shown represents the stratigraphic depth for the model.

determining one or more pseudo-wells based on the transformed model; (see page 5- The wells and the model are referenced using the formation tops. Starting from these tops, the facies number at the same depth from one well was compared with the cells the well penetrates. For every comparison pair from the wells and the model cell, a value is assigned denoting how similar the comparison pair is. Examiner consider the simulated model cells represented the pseudo wells)

determining a mismatch value based on the transformed forward depositional model and a collection of simulated physical values; (see page 5 Model vs. Wells Quantitative Match Measurements-The mismatch was measured between hard data represented by wells or facies logs from cores, and simulated model cells. Starting from these tops, the facies number at the same depth from one well was compared with the cells the well penetrates. For every comparison pair from the wells and the model cell, a value is assigned denoting how similar the comparison pair is. Table 1 lists the comparison pairs and their matching rank. This methodology is used here to automate measuring "how close" the simulated model is to the hard data of the wells.) and
However, Hussain does not teach determining a kriging surrogate model based on the LHS stratigraphic model and the mismatch value.
In the related field of invention, Huang teaches determining a kriging surrogate model based on the LHS stratigraphic model and the mismatch value. (See para 23-25- A surrogate model is constructed based upon the output values for at least some of the selected sampling points. This means that the engineering model is converted into a response surface. The step of constructing a surrogate model may be performed in various ways. For example, the model may be constructed by using a polynomial fitting method, a nested surrogate’s technique, a Kriging method, a neural network method, a cubic spline method or a tessellation method. See para 46-47- FIG. 12A is a plot of sampling points for a two-parameter study generated using a Latin hypercube space-filling method. FIG. 12B is another plot of sampling points for a two-parameter study generated using a Latin Hypercube space-filling method. See para 122-124- In addition to LHM, other space filling methods may be used for the step 310 of creating one or more response surfaces 214. These include, for example, a sphere packing design method, a uniform design method, and a minimum potential method. The uniform design method seeks to find a design that offers the best uniformity. The measure of uniformity may be star discrepancy, L2 discrepancy, categorical discrepancy, or other forms.)

it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of geological modeling as disclosed by Husain a to include determining a kriging surrogate model based on the LHS stratigraphic model and the mismatch value as taught by Huang in the system of Hussain for modeling of hydrocarbon-bearing subsurface reservoirs using design of experiments methods. The methods further include acquiring output values for each of the selected sampling points, and constructing a surrogate model based upon the output values for at least some of the selected sampling points. [Para 003 and Abstract]

Regarding claim 2 and 15
Hussain further teaches wherein the forward depositional model is based on well log data descriptive of a drilled well path through a predetermined geographical area. (Page 2- Well Data and Facies Logs- In addition to basic data from 27 wells used for the model including well positions and paths, facies logs or "lithologs" were added. These logs represent the real-life observations we used to calibrate the model (Figure 1). Most of them are generated by a neural network trained from cored well data)


Regarding claim 4
Hussain further teaches wherein the collection of simulated physical values comprises a collection of at least one of hydraulic values, geological values, and sedimentological values. (See abstract page 1- initially, we conducted a sensitivity analysis to identify the environmental parameters with critical influence on the final model. Subsequently, we ran several simulations with varying values for these critical parameters. See Sediment input parameters page 4- Along with sediment transport, the simulation uses the following input parameters for stratigraphic modelling)


Regarding claim 5, 10 and 17
Hussain further teaches determining a drilling path based on an identified set of predetermined input parameters; (see page 4-The Simulation Input Parameters- Along with sediment transport, the simulation uses the following input parameters for stratigraphic modelling) and
drilling a well based on the determined drilling path. (See page 2- To be able to tie such models to seismic survey, wireline log, and core data is critical for evaluating their reliability or uncertainty. However, because the processes that control the output model are complex and their interactions with each other are not fully understood, it is not easy to figure out which parameters or which values would give the best match to well data, limiting the calibration stage. In addition to basic data from 27 wells used for the model including well positions and paths, facies logs or "lithologs" were added. These logs represent the real-life observations we used to calibrate the model (Figure 1). Most of them are generated by a neural network trained from cored well data. The digitized core descriptions provide information about the general lithological facies at each depth. 


Regarding claim 6, 11 and 18
Hussain further teaches wherein determining a mismatch value based on the transformed forward depositional model and the collection of simulated physical values comprises:
identifying a first collection of geological parameter values representative of geological properties measured at predetermined points along a drilled well path;
determining a second collection of geological parameter values representative of simulated geological properties of the LHS stratigraphic model at the predetermined points along the drilled well path; ( See page 6- After measuring the calibration values between the wells and simulations, and before choosing the simulation run with the highest calibration, we analyzed the parameters affecting the outcome of the simulation. For this purpose, we ran a global sensitivity analysis to determine which input parameters cause the highest variations in the values of the output model cells. Then a local "direct" 
and
providing the collection of differences as the mismatch value. (see table 1- The mismatch was measured between hard data represented by wells or facies logs from cores, and simulated model cells)

However, Hussain does not teach determining a collection of difference values comprising differences between selected geological parameter values of the first collection and corresponding geological parameter values of the second collection; 

In the related field of invention, Huang further teaches determining a collection of difference values comprising differences between selected geological parameter values of the first collection and corresponding geological parameter values of the second collection. (para 82- the operation of the well may be enhanced by technical limits derived from utilizing the user tool 212 which is based on response surface 214 developed using computer-implemented computational engineering models or simulations based on either finite difference)

Examiner note: Examiner consider the input parameters that affecting the outcome of the simulation is performed several times. Based on the sensitivity analysis, it will be determined which input parameters has the highest variation in the values of output values model cells. It has been obvious to the person in the ordinary skill in the art that the input parameter that was collected during the first and second time were used to find the difference (variations) in the values of the output model cells. 


Regarding claim 7, 12 and 19
Hussain further teaches wherein determining the kriging surrogate model comprises:
determining a plurality of simulated models based on the LHS stratigraphic model and a collection forward depositional model parameters ;( See Abstract- . Initially, we conducted a sensitivity analysis to identify the environmental parameters with critical influence on the final model. Subsequently, we ran several simulations with varying values for these critical parameters. To measure the match between the different simulation models and the observed well facies, we used facies from 16 wells. See page 6- the Latin hypercube method for sampling the input parameters values. This sampling technique ensures fair sampling of the parameter sets)
determining a plurality of approximation models that are emulative of the plurality of simulated models ;( see page 6 and table 1 is a collection of plurality of approximation models represented in percentage. The percentage represents the approximation- calculating the percentage of matching pairs of the total, a different criterion was followed; the comparison pairs are ranked in terms of their match from 0 to 100 %.)
ranking the plurality of approximation models based on a comparison of each approximation model to the forward depositional model; (see Table 1—Ranking of Model/Wells comparison pairs for facies.) and
identifying, based on the ranking, an approximation model of the plurality of approximation models that is emulative of the surrogate model. (See page 6-a local "direct" sensitivity analysis was run with the well data between the input parameters of the model and the matching well measurements to determine which simulation is closest to reality, or in this case, which model has the highest calibration to the well data)




Regarding claim 8, 13 and 20
Hussain does not teach wherein determining a plurality of simulated models based on the LHS stratigraphic model and a collection forward depositional model parameters comprises determining kriging predictions for locations not included in the forward depositional model.
Huang further teaches wherein determining a plurality of simulated models based on the LHS stratigraphic model and a collection forward depositional model parameters comprises determining kriging predictions for locations not included in the forward depositional model.(see para 139-140- Kriging estimators are said to be linear because the predicted value is a linear combination. Kriging is oftentimes used as a geostatistical technique for interpolating the value of a random field. An example is the elevation of landscape as a function of its geographical location. In the present application, Kriging is used to interpolate values for a reservoir engineering solution.)

Regarding Claim 9 and 14
Hussain teaches a method geological modeling (see abstract) comprising: 
receiving a forward depositional model ;( See Abstract-For our case study, we use an initial stratigraphic model of the Hanifa and Arab-D in central Saudi Arabia.)
determining a Latin Hypercube Sampling (LHS) stratigraphic model based on the projected forward depositional model; (See page 6 Sensitivity Analysis, Sampling, and Non-Parametric Response Surface- After measuring the calibration values between the wells and simulations, and before choosing the simulation run with the highest calibration, we analyzed the parameters affecting the outcome of the simulation. For this purpose, we ran a global sensitivity analysis to determine which input parameters cause the highest variations in the values of the output model cells. Then a local "direct" sensitivity analysis was run with the well data between the input parameters of the model and the matching well measurements to determine which simulation is closest to reality, or in this case, which model has the highest calibration to the well data. Moreover, we proved from several calibration experiments with stratigraphic modeling that the relationship between the input and the output is complex and non-linear. Latin hypercube method for sampling the input parameters values. This sampling technique ensures fair sampling of the parameter sets)

performing forward depositional modeling ;( See page 2-5-In the beginning, forward stratigraphic modeling started by simulating geological processes to study their output lithology and structure with 3D visualization. These processes are simulated numerically with the aid of diffusion or Naiver-Stokes equations to account for natural processes like water flow, deposition, erosion, and gravity flow.)

transform the forward depositional model from time domain to stratigraphic-depth domain ;( see abstract-For our case study, we use an initial stratigraphic model of the Hanifa and Arab-D in central Saudi Arabia. The modeling area covers 430 km by 370 km, the cell size is 10 km, and the simulation time step is 100,000 years. In the resulting model, cells are assigned to seven index facies based on their lithology, wave energy, and water depth. Initially, we conducted a sensitivity analysis to identify the environmental parameters with critical influence on the final model. See page 3-5 Reference model-The reference model used in the project simulates two of the prominent reservoirs in the Middle East in the upper Jurassic, Arab-D (merged with Jubaila as one succession in the model) and Hanifa (Figure 2). The simulated reference model captures three defining successions. From the base, Hanifa is deposited in a carbonate platform ramp where a shift in coastline accompanies the progradation of the shoaling complex eastward. After that, an exposure and evaporation interval caps the Hanifa formation with thin anhydrite deposits. Next, Jubaila formation comprises muddy, organic rich thick deposits, before finally, the Arab-D deposited from Zone 4 to Zone A including transgressive (4), stationary (3B), regressive (3a, lower 2B), strongly transgressive (upper 2B), stationary (lower 2A) and strongly regressive (upper 2A, 1) trends. The study area of the model is 430 km in width and 375 km in length with a 10 km cell size. It simulates with a time step of 10,000 years from the top of Tuwaiq Mountain formation at the beginning of the Oxfordian, 161 Ma, to the top of Arab-D Member in the Kimmeridgian, 154.2 Ma. In addition, to build the model, three bathymetry and depth maps have been used representing the three horizons: Arab-

Examiner note: Examiner consider the simulated model cells is obtained after simulating the forward depositional model using various input parameters. The simulated model is obtained as shows in the carbonate production of every sediment with time and water depth. Fig 2 as shown represents the stratigraphic depth for the model.

determining one or more pseudo-wells based on the transformed model; (see page 5- The wells and the model are referenced using the formation tops. Starting from these tops, the facies number at the same depth from one well was compared with the cells the well penetrates. For every comparison pair from the wells and the model cell, a value is assigned denoting how similar the comparison pair is. Examiner consider the simulated model cells represented the pseudo wells)

determining a mismatch value based on the transformed forward depositional model and a collection of simulated physical values; (see page 5 Model vs. Wells Quantitative Match Measurements-The mismatch was measured between hard data represented by wells or facies logs from cores, and simulated model cells. Starting from these tops, the facies number at the same depth from one well was compared with the cells the well penetrates. For every comparison pair from the wells and the model cell, a value is assigned denoting how similar the comparison pair is. Table 1 lists the comparison pairs and their matching rank. This methodology is used here to automate measuring "how close" the simulated model is to the hard data of the wells.) and
However, Hussain does not teach a control system comprising one or more processors; and a non-transitory computer-readable medium storing instructions executable by the one or more processors to :  determining a kriging surrogate model based on the LHS stratigraphic model and the mismatch value.
In the related field of invention, Huang teaches a control system comprising one or more processors; and a non-transitory computer-readable medium storing instructions executable by the one or more processors to perform operations (See para 75-77 and fig 2- FIG. 2 presents a modeling system 200 in accordance with certain aspects of the present techniques. In this modeling system 200, a first device 202 and a second device 203 may be coupled to various client devices 204, 206 and 208 via a network 210. The first device 202 and second device 203 may be a computer, a server, a database or other processor-based device, while the other devices 204, 206, 208 may be laptop computers, desktop computers, servers, or other processor-based devices. Each of these devices 202, 203, 204, 206 and 208 may include a monitor, keyboard, mouse and other user interface components for interacting with the analyst.)

 Huang teaches determining a kriging surrogate model based on the LHS stratigraphic model and the mismatch value. (See para 23-25- A surrogate model is constructed based upon the output values for at least some of the selected sampling points. This means that the engineering model is converted into a response surface. The step of constructing a surrogate model may be performed in various ways. For example, the model may be constructed by using a polynomial fitting method, a nested surrogate’s technique, a Kriging method, a neural network method, a cubic spline method or a tessellation method. See para 46-47- FIG. 12A is a plot of sampling points for a two-parameter study generated using a Latin hypercube space-filling method. FIG. 12B is another plot of sampling points for a two-parameter study generated using a Latin Hypercube space-filling method. See para 122-124- In addition to LHM, other space filling methods may be used for the step 310 of creating one or more response surfaces 214. These include, for example, a sphere packing design method, a uniform design method, and a minimum potential method. The uniform design method seeks to find a design that offers the best uniformity. The measure of uniformity may be star discrepancy, L2 discrepancy, categorical discrepancy, or other forms.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of geological modeling as disclosed by Husain to include a control system comprising one or more processors; and a non-transitory computer-readable medium storing instructions executable by the one or more processors to perform operations comprising: determining a kriging surrogate model based on the LHS stratigraphic model and the mismatch value as taught by Huang in the system of Hussain for modeling of hydrocarbon-bearing subsurface reservoirs using design of experiments methods. The methods further include acquiring output values for each of the selected sampling points, and constructing a surrogate model based upon the output values for at least some of the selected sampling points. [Para 003 and Abstract]


12.	Claim 3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hussain et al. (NPL-1 “An Automated Workflow to Calibrate Forward Stratigraphic Modeling; Application to Hanifa and Arab-D in Central Saudi Arabia”), hereinafter Hussain, in view of Huang et al. (PUB NO: US 20110011595A1), hereinafter Huang and further, in view of Berard et al. (PUB NO: US 20160070024 A1), hereinafter Berard.

Regarding claim 3 and 16
Hussain further teaches receiving the well log data descriptive of the drilled well path through the predetermined geographical area; (Page 2- Well Data and Facies Logs- In addition to basic data from 27 wells used for the model including well positions and paths, facies logs or "lithologs" were added. These logs represent the real-life observations we used to calibrate the model (Figure 1). Most of them are generated by a neural network trained from cored well data) and

The combination of Hussain and Huang does not teach

In the related field of invention, Berard teaches projecting, based on the well log data, the drilled well path to forward depositional model coordinates in the forward depositional model. (para 132- consider a grid-based model (e.g., a finite element model, etc.) that includes grid cells (e.g., elements). In such an example, a path of an actual well or a prospective well may pass through various grid cells. Such grid cells may be associated with "local" information such as strain (e.g., and/or stress). In such an example, information of a grid cell may be transformed from a model coordinate system to a well coordinate system as part of a method that can provide one or more proxies that may be germane to well survivability (e.g., for an actual well and/or a proposed well). As an example, an actual well may pass through a space associated with a grid cell and a proposed well may be planned along a path that may pass through a space associated with that same grid cell or a different grid cell.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of geological modeling as disclosed by Husain and Huang to include projecting, based on the well log data, the drilled well path to forward depositional model coordinates in the forward depositional model as taught by Berard in the system of Hussain and Huang for assessing survivability of a borehole, which may be a well, via information obtained via geomechanical simulation and reservoir simulation of a geologic environment. In such an example, the information may be given with respect to a coordinate system in which the geologic environment is modeled. As an example, a method can include transforming at least a portion of the information to another coordinate system that is local to a borehole (e.g., whether drilled, proposed, planned, etc.). In the coordinate system local to the borehole, such information may be used to calculate one or more metrics to assess survivability of at least a portion of the borehole. [Para 54]



Conclusion

13.           Claims 1-20 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20110088895 A1 Pop et al.

Discussing a method for acquiring mud gas logging data, comparing the mud gas logging data to second data associated with a sidewall fluid sample measurement, and adjusting calibration data associated with a mud gas logging tool based on the comparison of the mud gas logging data and the second data associated with the sidewall fluid sample measurement.
US 20090288881 A1 Mullins et al.

Discussing a method for measuring a formation fluid and determining a first and second fluid composition data based on the measurement. The second fluid composition data is compared with the first fluid composition data associated with the reservoir fluid map, and a well trajectory is adjusted based on the comparison.

14.                Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101.  The examiner can normally be reached on 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PURSOTTAM GIRI/Examiner, Art Unit 2128

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128